DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/01/2020 and 09/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnet et al. (FR2965876).

Regarding claim 1, Bonnet teaches a  mounting device (Fig. 2) for reacting loads from an engine of an aircraft to an aircraft structure along a longitudinal axis of the mounting device (“This is particularly the case with aircraft construction in which an aircraft engine is a powerful generator of vibrations which tend to spread throughout the structure of the fuselage”, Specification, p. 1, lines 19-21) the mounting device comprising: an upper link (Fig. 2, 37) comprising at least one lug and an upper bearing surface (Fig. 2, 37 shown with hole through an upper bearing surface) disposed along the longitudinal axis of the mounting device (Fig.2 shows 37 disposed along the longitudinal axis of 26), wherein loading occurs along the longitudinal axis of the mounting device (Fig. 2 shows loading occurs between 36 and 37, along 35); and a housing (Fig. 2, 36 and associated piston housing) comprising: a lower bearing surface (Fig. 2, 36 shown having surface opposite of 37) disposed along the longitudinal axis of the mounting device (Fig. 2 shows 36 disposed along the longitudinal axis of 26); and a center structure (Fig. 2, piston housing 26, shown disposed centered between 36 and 37, lower and upper bearing surfaces) comprising at least one compression stop, which is configured to carry loads in compression (Fig. 2 shows a piston assembly which has a compression stop at end surface of 28; Fig. 2 shows a piston which is capable of carrying loads in compression), and at least one tension stop, which is configured to carry loads in tension (Fig. 2, tension stop at end surface of 27, shows piston which is capable of carrying loads in tension), the center structure being centrally disposed relative to the longitudinal axis (Fig. 2 shows central structure/piston housing 26 disposed and concentric with longitudinal axis of the devce); wherein the upper link is configured to interlock within the center structure (Fig. 2, upper link 37 shown interlocking via piston 35 withen the center structure/housing 26 and between end surfaces at 27 & 28).

Regarding claim 2, Bonnet teaches the mounting device of claim 1, comprising a flexing element (Fig. 2 & 4, flexing element 60), which is connected to the upper link (Figs. 2 & 4 shows flexing element 60 pneumatically connected to upper link 37 via piston 35) and is in contact with the housing (Fig. 4 shows flexing element 60 contacting the housing 65, which is a housing of part of the mounting device in Fig. 2, at 42).

Regarding claim 9, Bonnet teaches the mounting device of claim 2, comprising: an inner member (Fig. 2, piston 35); a fluid that fills (Fig. 2, fluid within 27 and 28), at least partially, a cavity (Fig. 2, cavities 27 & 28) formed by the housing (Fig. 2, housing at 26) and the inner member (Fig. 2 shows cavities 27 & 28 boundary layers defined by piston 35 and housing at 26); and a gas-filled space/bladder within a portion of the cavity within the inner member (Fig. 2 shows gas in the pneumatic system of Fig. 2 is provided from 42 to fill the cavities 27 & 28 to move piston 35).

Regarding claim 10, Bonnet teaches the mounting device of claim 9, wherein the mounting device is configured such that the fluid is pumped into or out of the cavity through a fluid passage formed in the inner member when the upper link moves relative to the housing (As discussed above in claim 9 rejection, Fig. 2 shows gas in the pneumatic system of Fig. 2 is provided from 42 to fill the cavities 27 & 28 to move piston 35).

Regarding claim 20, Bonnet teaches a method for limiting the deflection of an engine mechanically connected to an aircraft structure of an aircraft (“This is particularly the case with aircraft construction in which an aircraft engine is a powerful generator of vibrations which tend to spread throughout the structure of the fuselage”, Specification, p. 1, lines 19-21), the method comprising: providing a mounting device comprising: an upper link (Fig. 2, 37) comprising at least one lug and an upper bearing surface (Fig. 2, 37 shown with hole through an upper bearing surface) disposed along a longitudinal axis of the mounting device (Fig.2 shows 37 disposed along the longitudinal axis of 26), wherein loading occurs along the longitudinal axis of the mounting device (Fig. 2 shows loading occurs between 36 and 37, along 35); and a housing (Fig. 2, 36 and associated piston housing) comprising: a lower bearing surface (Fig. 2, 36 shown having surface opposite of 37) disposed along the longitudinal axis of the mounting device (Fig. 2 shows 36 disposed along the longitudinal axis of 26); and a center structure (Fig. 2, piston housing 26, shown disposed centered between 36 and 37, lower and upper bearing surfaces) comprising at least one compression stop, which carries loads in compression (Fig. 2 shows a piston assembly which has a compression stop at end surface of 28; Fig. 2 shows a piston which is capable of carrying loads in compression), and at least one tension stop, which carries loads in tension (Fig. 2, tension stop at end surface of 27, shows piston which is capable of carrying loads in tension), the center structure being centrally disposed relative to the longitudinal axis (Fig. 2 shows central structure/piston housing 26 disposed and concentric with longitudinal axis of the devce); wherein the upper link is configured to interlock within the center structure (Fig. 2, upper link 37 shown interlocking via piston 35 withen the center structure/housing 26 and between end surfaces at 27 & 28); and reacting an operational load from the engine (4) with the mounting device (“The vibration filtering device of the invention allows, in a range of determined loads, on the one hand to filter the vibrations and on the other hand to secure the engine to the mounting mast as a connecting rod”, Specification, p. 8, Lines 1-3).

Allowable Subject Matter
Claims 18 and 19 is allowed. The prior art fails to teach a method comprising: applying, using the flexing element, a pre-load force to the upper link to bias the at least one lug against and in contact with either the at least one compression stop or the at least one tension stop; attaching the engine of the aircraft to an upper bearing surface of the upper link or a lower bearing surface of the housing; and transmitting a load from the engine to whichever of the upper bearing surface and the lower bearing surface the engine is attached; wherein, when the load from the engine is greater than the pre-load force, the upper link is movable relative to the housing along a longitudinal axis of the mounting device, a distance over which the upper link is movable relative to the housing being defined by a distance between surfaces where the at least one lug can contact the at least one compression stop and the at least one tension stop.

Claims 3-8 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647